Citation Nr: 0714883	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  





ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel









INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision, the RO 
implicitly reopened and then decided the merits of the 
veteran's claim for service connection for PTSD, which had 
been previously been denied by the RO and not appealed by the 
veteran.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for PTSD.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In September 1995, the RO denied entitlement to service 
connection for PTSD and sent notice of the decision and 
instructions for filing an appeal to the veteran at his 
address of record; the veteran did not file an appeal.  

2.  Evidence added to the record since the September 1995 
decision, including VA outpatient records, which include the 
assessment of possible PTSD relative the veteran's history of 
stressful events in service relates to previously 
unestablished elements necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The September 1995 RO decision that denied service 
connection PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302(a) (2006).  

2.  Evidence received since the September 1995 decision is 
new and material, and the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this aspect of the appeal given the favorable 
nature of the Board's decision regarding reopening the 
veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The veteran filed his current claim for service connection in 
August 2002.  The record shows that in September 1995, the RO 
denied service connection for PTSD.  The RO notified the 
veteran of its decision and informed him of his appellate 
rights with a letter and VA Form 4107, Notice of Procedural 
and Appellate Rights, which were sent to the veteran's last 
known address with a copy to his representative, which at 
that time was a service organization.  The U.S. Postal 
Service returned the notice as undeliverable.  Review of the 
record shows no other address available for the veteran at 
that time, and the Board notes that VA outpatient records 
subsequently received at the RO in late October 1995, which 
included records dated in September 1995, showed the same 
mailing address for the veteran as used by the RO in its 
September 1995 notice.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a decision to the last known address of a veteran and 
the veteran's representative, on the date the decision was 
issued.  See Davis (Desmond) v. Brown, 7 Vet. App. 298, 300 
(1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 mot. for 
recons. granted, mot. to dismiss denied, 2 Vet. App. 307 
(1992).  Since then, the Court has held that the presumption 
of regularity of mailing has been rebutted where a mailing is 
retuned as undeliverable and a claim's file discloses other 
possible and plausible addresses requiring VA to attempt to 
locate the veteran at the alternative known addresses.  See 
Woods v. Gober, 14 Vet. App. 214, 220 (2000); Cross v. Brown, 
9 Vet. App. 18, 19 (1996); Thompson (Charles) v. Brown, 8 
Vet. App. 169, 178-79 (1995), recons. on other grounds, 9 
Vet. App. 173 (1996); see also Hyson v. Brown, 5 Vet. App. 
262, 264-65(1993).  More recently, in addressing the 
presumption of regularity applied to Board decisions, the 
Court has emphasized that in order to rebut the presumption 
of regularity of mailing "under current case law the 
appellant must establish both that the mailing was returned 
as undeliverable and that there were other possible and 
plausible addresses available to the Secretary at the time of 
the of the BVA [Board] decision."  Davis (Fred) v. Principi, 
17 Vet. App. 29, 37 (2003) (emphasis in original).  

Although the notice of the September 1995 RO decision was 
returned as undeliverable, there is, as was noted above, no 
evidence that there was an alternative possible and plausible 
address for the veteran at the time.  The Board therefore 
finds that the presumption of regularity of mailing applies 
in this case.  The veteran did not appeal the September 1995 
RO decision, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(a).  

The Board will evaluate whether new and material evidence has 
been presented to reopen the claim and notes that, regardless 
of the RO's action regarding its implicitly reopening the 
veteran's claim, the Board must independently address the 
issue of reopening the veteran's previously denied claim.  
See Barnett, 83 F.3d at 1383.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence added to the record since 
the RO's September 1995 decision.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the September 1995 decision, the record 
included morning reports for the veteran's company dated in 
May 1959, July 1959, and August 1959, and admission and 
dispositions sheets for two dates in July 1959 for the United 
States Army Hospital (USAH), Fort Ord, California.  In 
addition, the record included the transcript of hearing held 
at the RO in July 1987 pertaining in pertinent part to a 
claim of service connection for a nervous condition.  The 
record included a November 1987 decision from the Social 
Security Administration awarding Supplemental Security Income 
and in which it was noted that supporting medical evidence 
showed the veteran has a major depression associated with 
anhedonia, sleep disturbance, psychomotor agitation, 
decreased energy, feelings of worthlessness, and difficulty 
concentrating or thinking.  It also contained reports of a 
Minnesota Multiphasic Personality Inventory test conducted by 
VA in December 1987 and the report of a VA psychiatric 
examination at which the veteran was diagnosed having 
dysthymic disorder.  Also in the file were VA outpatient 
records dated in the early 1990s showing continuing treatment 
with Trazodone, but none of which included a diagnosis of 
PTSD.  

Evidence added to the record since September 1995 includes 
additional VA outpatient records dated from 1994 to 2004.  
Among those is a November 2000 psych progress note of a visit 
at which the veteran described what he perceived as a false 
imprisonment in service after which he said he was given an 
honorable discharge.  The veteran reported he was preoccupied 
with the thought that he was treated poorly in service, which 
when he thought about it, overwhelmed him to the point of 
tearfulness.  The physician said there did not appear to have 
been frankly "traumatic" aspects to the incarceration.  The 
veteran reported that since service he had been treated with 
Trazodone, which he said was for insomnia.  After 
examination, the physician said he would consider diagnostic 
testing to rule out psychotic illness or PTSD, both of which 
he said appeared unlikely.  Also, when he saw a different VA 
psychiatrist in July 2002, the veteran said that while in 
service, he had been accused of insubordination, was arrested 
and imprisoned, and described physical abuse during the 
incarceration.  He said that he was eventually court 
martialed, but witnesses to his version of the story came 
forward during the court martial and he was not convicted.  
The veteran recalled that his commanding officer had 
previously been angry with him because he had obtained 
emergency leave "over his head" and that he was discharged 
from service prior to heading overseas, which he had wanted 
to do.  The veteran described a mixture of anger, 
frustration, and guilt over the incident and said the 
emotions were very intense initially and remained with him 
even now.  The assessment was depression, not otherwise 
specified - possible PTSD.  The psychiatrist continued the 
assessment at subsequent visits.  

Accepting the veteran's statements as credible for purposes 
of reopening, the Board finds the medical records mentioned 
above relate to the unestablished fact as to whether the 
veteran currently has PTSD or another psychiatric disorder as 
well as to whether there is a relationship of current 
disability to service.  The Board finds that this evidence is 
not cumulative or redundant of previously submitted evidence 
and raises a reasonable possibility of substantiating the 
claim.  The Board therefore concludes that the evidence is 
both new and material.  The claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened, and 
to that extent only the appeal is granted.  


REMAND

The claim of entitlement to service connection for PTSD 
having been reopened, it must be reviewed on a de novo basis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In conjunction with his original claim for service connection 
for a psychiatric disorder, the veteran provided testimony at 
a hearing at the RO in July 1987.  He testified that in about 
the fifth or sixth week of service, which he said was around 
the first of April 1959, he experienced anxiety and collapsed 
during inspection and was taken to the infirmary where he was 
given medication and was kept there for a few days.  He 
testified that he was released back to his unit and in 
May 1959 was given emergency leave to go home because his 
father had been injured.  He testified that when he returned, 
he became lost during night maneuver training and was 
separated from his unit overnight.  He testified that when he 
tired to explain what happened, his company commander told 
him that if he did not stop talking he would charge him with 
insubordination and with being absent without leave.  

The veteran testified that nothing happened until July 1959 
when he was prepared to go to Korea with his unit, but was 
told he was not going because he had a charge of 
insubordination against him and he would have to stand 
charges.  The veteran testified that it was then that he cut 
his wrists and was taken to the base hospital.  He testified 
that after that he was taken to the stockade for court 
martial proceedings.  The veteran testified that after the 
court martial he was told he was going to be discharged but 
that he would be kept in service long enough that he could 
get benefits.  At that time, the veteran testified that after 
service, he kept it in and did not go to a doctor until about 
a year prior to the hearing, that is, in about 1986.  

Later VA medical records include similar, but not exactly the 
same, accounts by the veteran of his in-service experiences; 
in some, but not all accounts, he adds that he experienced 
physical abuse while he was in the stockade.  

In September 2002, the National Personnel Records Center 
(NPRC) reported to the RO that service medical records, 
records from the Surgeon General of the Army, and service 
personnel records for the veteran are not available and the 
records are "fire related", which indicates that if they 
were at the records center in 1973, they would have been 
stored in an area of that facility that was destroyed by fire 
at that time.  The Board notes that in conjunction with a 
prior claim for a psychiatric disability, the NPRC, in notes 
dated in 1986 and 1987, stated physical examination reports 
could not be reconstructed and said that it searched morning 
reports for the veteran's company for the period from March 
1, 1959 through August 26, 1959 and morning reports of the 
Ft. Ord USAH, "M.H.D." for July 1959.  NPRC attached copies 
of morning reports and hospital admissions and dispositions 
sheets that include the veteran's name.  

The veteran's testimony concerning being treated for anxiety 
and being kept in an infirmary for a few days in April 1959 
is not confirmed by the morning reports furnished by NPRC.  
Morning reports do show the veteran was on leave ending 
April 30, 1959.  In addition, they show that he was admitted 
to the hospital at Ft. Ord on July 20, 1959, and the 
following day was tried and convicted under Article 134 of 
the Uniform Code of Military Justice 1951 with a 30-day 
sentence of confinement in the post stockade.  An entry in 
the July 21, 1959, morning report indicates that when 
hospitalized on July 20, 1959, line of duty was undetermined, 
but that on July 21, 1959, there was a change entry on the 
morning report indicating that the hospitalization on 
July 20, 1959, was not in line of duty.  Later morning 
reports shows the veteran was released to duty from 
confinement on August 14, 1959, and that he was discharged 
from service on August 26, 1959.  The NPRC has stated, and 
discharge certificates submitted by the veteran show, that 
the veteran was discharged from service under honorable 
conditions.  

In a memorandum dated December 2004, the RO referred to past 
efforts to obtain service medical records and Surgeon 
General's Office records and stated it had determined that 
service medical records for the veteran are unavailable for 
review.  Review of the record fails to show that the RO 
advised the veteran that it had determined that his service 
medical records are not available.  Further, there is no 
indication that the RO made an explicit determination as to 
the availability of the veteran's service personnel records, 
including any court martial records, which could be pertinent 
to his claim in terms of the timing of possible treatment for 
psychiatric problems versus timing of any court martial 
proceedings and their results.  Compounding this, the Board 
finds no indication that the RO advised the veteran that he 
could submit corroboration of his version of events in the 
form of letters he may have written to family or friends 
while he was in service or statements from individuals such 
as fellow servicemen or family members.  Due process requires 
that this be done.  

In this regard, the Court has held that when VA is unable to 
locate a claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Dixon v. Derwiski, 3 Vet. App. 261, 263 (1992).  In 
particular, the RO did not advise the veteran adequately as 
to the alternative forms of information and evidence that he 
could use to establish his claim, and this is remandable 
error. See Washington (James) v. Nicholson, 19 Vet. App. 362, 
370 (2005) (holding VA failed in duty to assist veteran whose 
service medical records were lost when it failed to advise 
veteran he could submit corroboration in the form of "buddy 
statements" from fellow service members as to the occurrence 
of an in-service hip injury); see also Sizemore v Principi, 
18 Vet. App. 264, 273-74 (2005) (VA breached duty to assist 
by neglecting to inform veteran that he could submit 
corroboration in the form of "buddy statements" as to some 
of the occurrences he alleged were in-service stressors in 
his PTSD claim).  

In addition, the veteran must further be informed 
specifically that he may submit lay evidence of persistent or 
recurrent symptoms of his claimed psychiatric disability.  
Washington (Dennis) v. Nicholson, No. 03-0773, slip op. (U.S. 
Vet. App. May 4, 2007).  Also, the veteran must be requested 
to provide any evidence in his possession that pertains to 
his claim for service connection for PTSD.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  

If credible evidence or information is obtained corroborating 
the veteran's description of events or if there is credible 
evidence of persistent and recurrent symptoms of his claimed 
disability, the veteran should be provided a VA psychiatric 
examination and a medical opinion should be obtained.  See 
38 U.S.C.A. § 5103A(d)(2)(B); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (requirement that VA treat medial 
examination as necessary when lay or medical evidence 
indicates the veteran's disability, or symptoms of 
disability, may be related to service is a low threshold).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran has not been provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, the veteran 
must be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:
        
1.  Make a determination as to the 
availability of the veteran's service 
personnel records, including any court 
martial records.  If they are available, 
obtain and associate them with the claims 
file.  

2.  Then, notify the veteran of the 
availability of his service personnel 
records and notify him of the 
determination made by the RO that his 
service medical records are not 
available.  

Advise the veteran as to the types of 
information that might help to verify his 
claimed in-service stressors and tell him 
that he can submit corroboration in form 
of letters he may have written home 
during service or in the form of "buddy 
statements" as to any of the occurrences 
he contends were in-service stressors.  

Notify the veteran that he should submit 
lay evidence of the presence of 
persistent and recurrent symptoms of his 
claimed psychiatric disability since 
service.  

Also provide the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, request the veteran to 
submit any evidence in his possession 
that pertains to his claim of entitlement 
to service connection for PTSD.  See 
38 C.F.R. § 3.159(b).  

3.  If evidence is obtained that 
corroborates the veteran's version of 
stressful events in service or he 
presents lay evidence of the presence of 
persistent and recurrent symptoms of his 
claimed psychiatric disability since 
service, provide the veteran with a VA 
psychiatric examination.  The examiner 
should determine the nature and etiology 
of any current psychiatric disability and 
should confirm or rule out a diagnosis of 
PTSD.  All indicated testing should be 
performed.  After clinical examination 
and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current acquired psychiatric 
disorder, including any diagnosed PTSD, 
had its onset in service or is causally 
related to service or any incident of 
service.  

The examination report should include a 
complete rationale for all opinions 
rendered.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

4.  Then, after undertaking any 
additional development warranted by the 
state of the record, adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


